SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXTRACT OF THE MINUTES OF THE EXTRAORDINARY MEETING OF THE BOARD OF DIRECTORS OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON APRIL 17, 2013, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 1. Date: April 17, 2013. 2. Time: 5:00 P.M. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo - SP. 4. Attendance: Benjamin Steinbruch (Chairman), Jacks Rabinovich, Antonio Francisco dos Santos, Fernando Perrone, Yoshiaki Nakano and Rubens dos Santos – Board Members; Claudia Maria Sarti – General Secretary of the Board of Directors. 5. Matters discussed: Payment of Interest on Equity – As a complement to the resolution taken by the Board of Directors on March 28, 2013, which approved the payment of five hundred sixty million reais (R$560,000,000.00) as Interest on Equity, without monetary restatement, on a date to be defined by the Board of Directors, within the 2013 fiscal year, the Board of Directors approved the partial payment of said Interest on Equity, in the amount of one hundred twenty-three million reais (R$123,000,000.00) as of April 25, 2013. The remaining balance of Interest on Equity will be paid, without monetary restatement, on date(s) to be defined by the Board of Directors, within the 2013 fiscal year. The gross amount is equivalent to R$0.0843638 per share. Except for those shareholders proven to be immune or exempt, this amount will be subject to withholding income tax at the rate of 15%. Shareholders domiciled in a country which does not have income tax or where the maximum rate is below 20% will be subject to withholding income tax at the rate of 25%, pursuant to the provisions in Article 8 of Law 9,779/99. Taking into consideration the withholding income tax rate of 15%, net amount to be paid will be R$0.0717092 per share. Shareholders registered in the records of the depositary institution Itaú Corretora de Valores S.A. on April 1, 2013 will be entitled to receive said Interest on Equity. I hereby certify that the resolutions transcribed herein are faithful to the original minutes filed in the Company’s headquarters. Claudia Maria Sarti General Secretary of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 17, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
